Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-15-00383-CV

                                   IN RE HATTIE POOLE

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2014-PC-4118
                          Honorable Tom Rickhoff, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is dismissed. Costs of the
appeal are taxed against the party who incurred them.

       SIGNED August 5, 2015.


                                                 _________________________________
                                                 Jason Pulliam, Justice